STATE OF MICHIGAN

                      COURT OF APPEALS



JOSEPH CONSTANT,                       UNPUBLISHED
                                       August 16, 2018
          Plaintiff-Appellant,

v                                      No. 336489
                                       Oakland Circuit Court
JAMES M. HAMMOND,                      LC No. 2016-155099-CZ

          Defendant-Appellee.


JOSEPH CONSTANT,

          Plaintiff-Appellant,

v                                      No. 336620
                                       Oakland Circuit Court
DTE ELECTRIC COMPANY,                  LC No. 2016-153631-CZ

          Defendant-Appellee.


JOSEPH CONSTANT,

          Plaintiff-Appellant,

v                                      No. 337483
                                       Oakland Circuit Court
LELAND PRICE,                          LC No. 2016-155238-CZ

          Defendant-Appellee.


JOSEPH CONSTANT,

          Plaintiff-Appellant,

v                                      No. 338455
                                       Oakland Circuit Court
LELAND PRICE,                          LC No. 2016-155238-CZ

                                 -1-
               Defendant-Appellee.


JOSEPH CONSTANT,

               Plaintiff-Appellant,

v                                                                    No. 338686
                                                                     Oakland Circuit Court
DTE ELECTRIC COMPANY,                                                LC No. 2016-153631-CZ

               Defendant-Appellee.


Before: FORT HOOD, P.J., and SERVITTO and BECKERING, JJ.

PER CURIAM.

        In Docket No.’s 336489, 336620, 338455 and 338686, plaintiff appeals as of right orders
granting summary disposition in favor of defendants James M. Hammond, DTE Electric
Company, and Leland Price, and in Docket No. 337483 appeals by leave granted an order of the
trial court allowing plaintiff to file a fourth amended complaint upon the posting of a security
bond. The cases were consolidated on appeal. We affirm in all cases and further order damages
against plaintiff and in favor of all defendants for plaintiff’s filing of these vexatious appeals
pursuant to MCR 7.216(C). We therefore remand each case to its respective trial court for a
determination of actual damages and expenses incurred, including reasonable attorney fees, to be
awarded to each defendant as a result of these vexatious appeals.

        All of these appeals find their genesis in a 2013 action filed by defendant, DTE Electric
Company (“DTE”) against plaintiff in Oakland County Circuit Court seeking an injunction to
enter onto plaintiff’s residential property to trim trees and conduct line clearance on the property
(hereafter “the 2013 case”). Defendant, Leland Prince (“Prince”), served as DTE’s counsel in
that case and defendant, James M. Hammond (“Hammond”) is a DTE employee who provided
an affidavit in that case attesting that the tree trimming and line clearance on plaintiff’s property
was necessary and that plaintiff was preventing DTE from entering onto his property to perform
its job functions. The 2013 case, assigned to and heard by Judge Shalina Kumar, resulted in
DTE obtaining a preliminary injunction and, later, a permanent injunction. Plaintiff appealed the
decision concerning the preliminary injunction and a panel of this Court affirmed. DTE v
Constant, unpublished per curiam opinion of the Court of Appeals, issued December 4, 2104
(Docket No. 317976).

        In order to fully understand the basis for plaintiff’s appeals in the instant matters as well
as the substantial judicial resources that have been expended in these consolidated cases, this
Court finds it necessary to provide a detailed history of plaintiff’s complaints in the Oakland
Circuit Court and his actions undertaken therein. Thus begins the laborious task of untangling
the myriad claims and actions that led to the present appeals.

                                                -2-
        After his unsuccessful appeal of the DTE preliminary injunction, plaintiff filed an action
against DTE in Oakland Circuit Court (Docket No. 336620), alleging that the 2013 case brought
by DTE was a fraud and brought to defraud him of compensation he claims due him for DTE’s
line clearance right-of-way and easement over his property.1 Plaintiff further alleged malicious
prosecution, abuse of process, fraudulent misrepresentation, false pretenses, wrongfully issued
preliminary injunction, fraud on the court, violation of MCR 2.114(D), libel, and violations of
civil rights, due process and privacy. This action was initially assigned to Judge Cheryl
Matthews, and when DTE moved to have the case reassigned to Judge Kumar (she having
presided over the original 2013 case), plaintiff moved to disqualify Judge Kumar, stating that she
was biased or prejudiced against him. Plaintiff noted that he had filed a federal lawsuit against
Judge Kumar for violating his due process and civil rights, exceeding and abusing her judicial
discretion, and for deliberate affirmative misconduct in the 2013 case, that he had filed a
complaint against Judge Kumar with the judicial tenure commission, and that he was preparing
to sue her in Oakland Circuit Court for fraud. In his motion to disqualify Judge Kumar, plaintiff
used violent, hateful, abusive and derogatory language of the most outrageous kind to describe
Judge Kumar. Though the case was nevertheless reassigned to Judge Kumar, the case was later
reassigned to Judge Matthews when Judge Kumar recused herself. Plaintiff also moved to
disqualify Judge Matthews, claiming that she too was biased and prejudiced against him after
Judge Matthews sanctioned him for filing a motion that violated MCR 2.114(D) and MCR
2.114(F). In his motion to disqualify Judge Matthews, plaintiff stated, “I believe that Judge Mrs
Matthews is a superlatively biased, prejudiced and a very bigoted human being and possibly a
Klan-level graded racist.” This case came to a conclusion when Judge Matthews granted DTE’s
motion for summary disposition. On defendant DTE’s later motion, Judge Matthews found that
plaintiff’s action was frivolous and awarded DTE sanctions against plaintiff (Docket No.
338686).

        Plaintiff also brought an action against defendant Prince, alleging that he was part of the
alleged fraud in the 2013 case, that Prince libeled plaintiff in that case, and that he “knowingly
signed, drove, and navigated the documents of the lawsuit, in full knowledge that it violated
MCR 2.114(D), and the professional and ethical codes of conduct that he is bound by, and he
knew that the entire act and process was abusive of the processes of law and was fully criminal
in conduct, malicious and libelous and tortious” (Docket No. 3378455). That case was assigned
to Judge Michael Warren, whom plaintiff also moved to disqualify, alleging that Judge Warren
was complicit with DTE’s alleged scheme to defraud plaintiff of claimed due compensation from
DTE and was partial toward DTE’s defense team. During the course of that action, Judge
Warren entered an order allowing plaintiff to file a fourth amended complaint only upon the
posting of a surety bond (Docket No. 337483). This case was resolved through Judge Warren’s
grant of Prince’s motion for summary disposition based on MCR 2.116(C)(8) and res judicata.
Prince’s later motion for sanctions for plaintiff’s filing of a frivolous action was stayed pending
appeal.


1
 In 2010 DTE trimmed several trees on plaintiff’s property, prompting plaintiff to complain to
DTE that such trees were unlawfully trimmed and seeking from DTE, among other things,
payment of $16,000 in cash for easement rights over his property.


                                                -3-
        Finally, plaintiff brought an action against defendant Hammond alleging that an affidavit
provided by him in the 2013 case defamed and libeled him and that Hammond was a part of the
alleged fraud in the 2013 case (Docket No. 336489). This case was assigned to Judge Rae Lee
Chabot who recused herself for the stated reason of “personal fear of the in Pro Per Plaintiff”
whereupon the matter was reassigned to Judge Warren. Judge Warren granted summary
disposition in favor of defendant Hammond, finding that plaintiff’s response to the motion was
untimely and not in conformity with page limitations, because plaintiff failed to state a claim on
which relief could be granted, because res judicata and the statute of limitations barred plaintiff’s
claims, and because plaintiff abandoned his claims. On defendant Hammond’s later motion, the
trial court awarded him sanctions for plaintiff’s frivolous action.

       On appeal, plaintiff first asserts that DTE and its employees, including Prince and
Hammond, engaged in a civil conspiracy against plaintiff to obtain property easement rights over
his property and avoid paying plaintiff for it by committing a fraud upon the court in the 2013
case. We disagree.

        We first note that a civil conspiracy claim was not brought by plaintiff against the any of
the defendants in the trial court. In civil actions, the failure to properly raise an issue in the trial
court generally constitutes a waiver of that issue on appeal. Johnson Family Ltd Pship v White
Pine Wireless, LLC, 281 Mich. App. 364, 377; 761 NW2d 353 (2008). We thus decline to review
any claim based on civil conspiracy. Plaintiff’s claim on appeal, however, could be read as an
argument that reversal is warranted on the trial courts’ grant of summary disposition in
defendants’ favor on plaintiff’s claim of fraud upon the court based upon untrue statements made
in the 2013 case. To the extent that is what plaintiff is instead asserting, this Court reviews a
trial court's grant or denial of summary disposition de novo. Al-Shimmari v Detroit Med Ctr,
477 Mich. 280, 287; 731 NW2d 29 (2007).

         “In reviewing a motion for summary disposition under MCR 2.116(C)(7), a court
considers the affidavits, pleadings, and other documentary evidence presented by the parties and
accepts the plaintiff's well-pleaded allegations as true, except those contradicted by documentary
evidence.” McLean v Dearborn, 302 Mich. App. 68, 73; 836 NW2d 916 (2013). A summary
disposition motion brought under subrule (C)(7) “does not test the merits of a claim but rather
certain defenses,” such as prior judgment or statute of limitations, that may eliminate the need
for a trial. Nash v Duncan Park Com'n, 304 Mich. App. 599, 630; 848 NW2d 435 (2014).

        A motion brought under subrule (C)(8) tests the legal sufficiency of the complaint solely
on the basis of the pleadings. Corley v Detroit Bd of Ed, 470 Mich. 274, 277; 681 NW2d 342
(2004). When deciding a motion under subrule (C)(8), we accept all well-pleaded factual
allegations as true and construe them in the light most favorable to the nonmoving party. Dalley
v Dykema Gossett, 287 Mich. App. 296, 304–05; 788 NW2d 679 (2010).

       A fraud upon the court occurs “when some material fact is concealed from the court or
some material misrepresentation is made to the court.” Matley v Matley, 242 Mich. App. 100,
101; 617 NW2d 718 (2000). “[F]raud on the court cannot be committed in an adversary
proceeding with respect to facts not known by the court, but known by both parties.” Id. at 102.
Where a party alleges that a fraud has been committed on the court, “courts understandably look


                                                  -4-
with skepticism upon a dissatisfied party's claim of fraud and insist on strict factual proof.” Yee
v Shiawassee Co Bd of Com'rs, 251 Mich. App. 379, 405; 651 NW2d 756 (2002).

        The trial courts granted defendants’ motions for summary disposition based, in part, on
res judicata (Docket No’s 336620 and 338455). As stated in Adair v State, 470 Mich. 105, 121;
680 NW2d 386 (2004):

       The doctrine of res judicata is employed to prevent multiple suits litigating the
       same cause of action. The doctrine bars a second, subsequent action when (1) the
       prior action was decided on the merits, (2) both actions involve the same parties
       or their privies, and (3) the matter in the second case was, or could have been,
       resolved in the first. This Court has taken a broad approach to the doctrine of res
       judicata, holding that it bars not only claims already litigated, but also every claim
       arising from the same transaction that the parties, exercising reasonable diligence,
       could have raised but did not. (internal citations omitted).

The 2013 case in which DTE sued plaintiff, and in which plaintiff asserts that the fraud occurred,
was decided on the merits. That case and the current cases involved the same parties or their
privies. The issue of whether DTE and its employees committed a fraud upon the court in the
2013 case could clearly have been resolved in the 2013 case. Plaintiff asserts that statements
contained in the 2013 complaint were false, as was Hammond’s affidavit submitted in that case
and other various assertions made by DTE. Resolution of whether those statements, assertions
and the affidavit were false would best be resolved in the first action by the trial court reviewing
the same. Thus, plaintiff’s claim of fraud upon the court in the 2013 action is barred by res
judicata.

        Witness immunity, another reason the trial courts relied upon in granting summary
disposition in defendants’ favor, also supports the trial courts’ rulings of dismissal of plaintiff’s
claims of fraud. “Statements made during the course of judicial proceedings are absolutely
privileged, provided they are relevant, material, or pertinent to the issue being tried.” Maiden v
Rozwood, 461 Mich. 109, 134; 597 NW2d 817 (1999). Falsity on the part of the witness does not
abrogate the privilege and the privilege is to be liberally construed so that participants in judicial
proceedings are free to express themselves without fear of retaliation. Id. As stated by Our
Supreme Court:

               The confluence of principles related to res judicata, collateral estoppel,
       and proximate cause serve to illustrate the logical underpinnings of the general
       rule giving witnesses immunity from civil suit. . . . If testimony in one suit,
       accepted by the court but disputed by the losing litigant, can give rise to a second
       suit, what would prevent a third suit arising from the unsatisfactory outcome of
       the second? Or a fourth arising from the third?

               Witness immunity is also grounded in the need of the judicial system for
       testimony from witnesses who, taking their oath, are free of concern that they
       themselves will be targeted by the loser for further litigation. Absent perjury of a
       character requiring action by the prosecuting attorney, the testimony of a witness
       is to be weighed by the factfinder in the matter at bar, not by a subsequent jury

                                                 -5-
       summoned to determine whether the first lawsuit was tainted by fraud. [Daoud v
       De Leau, 455 Mich. 181, 202–03; 565 NW2d 639 (1997)]

Thus, statements made by DTE or its employees or privies in the 2013 case were subject to the
privilege of witness immunity. To the extent that plaintiff felt such statements were false and
perpetrated a fraud upon the court, he was required to raise those issues before the court hearing
the matter, not in a separate action. This holds true for claims relating to any fraud allegedly
perpetrated on the trial court in the 2013 action by DTE, Hammond, or Prince.

       Plaintiff next asserts that because Judge Kumar recused herself from plaintiff’s case
against DTE, disqualification of Judges Matthews and Warren was required under stare decisis
and that their disqualification was also required due to the extreme bias, prejudice and bigotry
Judges Matthews and Warren had against plaintiff (all dockets). In reviewing a motion to
disqualify a judge, we review the trial court's findings of fact for an abuse of discretion and
review the applicability of the facts to relevant law de novo. Armstrong v Ypsilanti Charter Twp,
248 Mich. App. 573, 596; 640 NW2d 321 (2001).

        First, plaintiff’s reliance on the principle of stare decisis as authority for Judges Matthews
and Warren’s disqualifications is misplaced. “Under the longstanding doctrine of stare decisis,
principles of law deliberately examined and decided by a court of competent jurisdiction should
not be lightly departed.” Lansing Sch Ed Ass'n v Lansing Bd of Ed, 487 Mich. 349, 366; 792
NW2d 686 (2010). Stare decisis, is defined in Black’s Law Dictionary (7th ed.) as “[t]he doctrine
of precedent, under which it is necessary for a court to follow earlier judicial decisions when the
same points arise again in litigation.” Judge Kumar’s decision to recuse herself in a case is not a
principle of law that was decided. It was a factual determination she made for herself. Her
decision set no “precedent” in that case or other cases for other judges to recuse or disqualify
themselves.

       As to whether Judges Matthews and Warren should have otherwise disqualified
themselves from plaintiff’s cases, MCR 2.003(C)(1) provides, in relevant part:

       (1) Disqualification of a judge is warranted for reasons that include, but are not
       limited to, the following:

       (a) The judge is biased or prejudiced for or against a party or attorney.

       (b) The judge, based on objective and reasonable perceptions, has either (i) a
       serious risk of actual bias impacting the due process rights of a party as
       enunciated in Caperton v Massey, 556 U.S. 868; 129 S. Ct. 2252; 173 L. Ed. 2d 1208
       (2009), or (ii) has failed to adhere to the appearance of impropriety standard set
       forth in Canon 2 of the Michigan Code of Judicial Conduct.

       (c) The judge has personal knowledge of disputed evidentiary facts concerning
       the proceeding.

        This Court has previously stated that repeated rulings against a litigant, even if erroneous,
are not grounds for disqualification. Armstrong, 248 Mich. App. at 597, quoting Band v Livonia
Associates, 176 Mich. App. 95, 118; 439 NW2d 285 (1989). In addition, “it can never be the

                                                 -6-
case, in our judgment, that a judge can be required to disqualify himself on the basis of hostile
conduct directed toward him by the attorney or litigant, rather than on the basis of the judge's
own conduct. To require recusal in these circumstances would be to incentivize hostile conduct
by an attorney or litigant desirous of excluding disfavored judges from participation in their
cases.” Grace v Leitman, 474 Mich. 1081, 1081-82; 711 NW2d 38 (2006).

        Plaintiff contends that because he filed a lawsuit against Judge Matthews in federal court,
there was an “obvious presence of bias and prejudice” and she should have disqualified herself.
However, he has identified no specific conduct, aside from ruling against him that establishes
any bias or prejudice on the part of Judge Matthews. More importantly, were a party to obtain
disqualification on the bare fact that he has sued the judge, it would encourage judge shopping
by the filing of frivolous lawsuits. “Indeed, if anyone can force a judge's disqualification merely
by suing that judge, then any litigant would have an easy method of judge-shopping, eliminating
disfavored judges until the desired judge has been obtained. The destructive effect of such a rule
is too obvious to require further elaboration.” Grievance Adm'r v Fieger, 476 Mich. 231, 274;
719 NW2d 123 (2006).

       With respect to Judge Warren, plaintiff asserts that he has exhibited bias, prejudice and
bigotry by requiring plaintiff to post a $2500 cash bond to amend his complaint in the Prince
case (Docket No. 337483) and not allowing plaintiff to amend his complaint against Hammond
(Docket No. 336489). Neither of these cited reasons establishes any bias, prejudice or bigotry by
Judge Warren.

        Plaintiff filed his complaint against Prince in September 2016, an amended complaint in
October 2016, a third amended complaint (with the court’s permission) in December 2016, and
then moved to file a fourth amended complaint in December 2016. He then moved to withdraw
his request to file a fourth amended complaint in January 2017. In February 2017, plaintiff again
filed a motion for leave to file a fourth amended complaint. Since the filing of the initial
complaint, defendant had only filed a motion for summary disposition in early November 2016
and it appears that little or no discovery had taken place In a February 27, 2017 order, Judge
Warren granted plaintiff’s motion, subject to the posting of a $2500 cash bond. Judge Warren
noted case law providing that the assertion of groundless allegations or a tenuous legal theory
may be sufficient reason for ordering the posting of a security bond. Judge Warren further noted,
“the Plaintiff has filed several related lawsuits, all of which have been dismissed. His current
pleadings and motions provide little confidence that his positions are better grounded or more
reasoned in this case. The Plaintiff's seriatim amendments clearly result in needless incurring of
additional costs and fees by the Defendant. Nothing before the Court reveals why the claims and
allegations set forth in the Fourth Amended Complaint could not have been presented in the
original (or perhaps the First, or Second, or Third) Amended Complaint. Furthermore, for the
reasons articulated in the Response, the motion is dilatory and likely futile.” Plaintiff did not file
the fourth amended complaint.




                                                 -7-
       MCR 2.209 provides for security bonds, in relevant part, as follows:

       (A) Motion.

       On motion of a party against whom a claim has been asserted in a civil action, if it
       appears reasonable and proper, the court may order the opposing party to file with
       the court clerk a bond with surety as required by the court in an amount sufficient
       to cover all costs and other recoverable expenses that may be awarded by the trial
       court, or, if the claiming party appeals, by the trial and appellate courts. The court
       shall determine the amount in its discretion.

A court may require a security bond when there is a substantial reason for such a requirement. In
re Sur Bond for Costs, 226 Mich. App. 321, 331; 573 NW2d 300 (1997). “A ‘substantial reason’
for requiring security may exist where there is a ‘tenuous legal theory of liability,’ or where there
is good reason to believe that a party's allegations are ‘groundless and unwarranted. Id. at 331-
332. Given all of the prior amended complaints in this case and Judge Warren’s experience with
plaintiff in another substantially similar case, the requirement of a bond was warranted. The
bond requirement in no way establishes bias, prejudice or bigotry on the part of Judge Warren.

        Plaintiff asserts that Judge Warren’s bias and prejudice was also demonstrated by his
refusal to allow plaintiff to file a fifth amended complaint. However, there is nothing in the
record to establish that plaintiff’s motion to file a fifth amended complaint was addressed by
Judge Warren or that such was necessary, given its grant of summary disposition in Hammond’s
favor.

        It plainly appears to this Court that plaintiff’s allegations of bias, prejudice and bigotry
are nothing more than complaints against the trial court’s rulings against him, as his complaints
of the same (and motions to disqualify) appear in nearly every case where a decision against him
has been issued. Rather than review his claims and pleadings to ensure that they have a basis,
plaintiff engages in lengthy, hate-filled diatribes against each judge daring to not rule in his favor
and thereafter claims even more bias and prejudice on the judges’ parts based on his statements
and claims made against them. As previously noted, plaintiff has referred to Judge Kumar in the
most derogatory terms this Court has ever seen and caused Judge Chabot to recuse herself due to
her personal fear of plaintiff. Plaintiff’s apparent forum-shopping undermines the essential
integrity of the judicial system and the blatant manipulation and exploitation of our judicial
system by a plaintiff asking redress for totally baseless non-grievances will not be tolerated.

        Plaintiff next contends that his rights to equality and to speak for and represent himself
were grossly violated by Judge Matthews and Judge Warren. It appears that plaintiff may be
raising a due process argument. If that is the case, this issue presents a question of constitutional
law that we review de novo. People v Aceval, 282 Mich. App. 379, 389; 764 NW2d 285 (2009).

       As stated in Bonner v City of Brighton, 495 Mich. 209, 224; 848 NW2d 380 (2014):

       While the touchstone of due process, generally, “is protection of the individual
       against arbitrary action of government,” the substantive component protects
       against the arbitrary exercise of governmental power, whereas the procedural
       component is fittingly aimed at ensuring constitutionally sufficient procedures for
                                                 -8-
       the protection of life, liberty, and property interests.


        “The Due Process Clause requires an unbiased and impartial decision maker. Thus,
where the requirement of showing actual bias or prejudice under MCR 2.003(B)(1) has not been
met, or where the court rule is otherwise inapplicable, parties have pursued disqualification on
the basis of the due process impartiality requirement.” Cain v Michigan Dept of Corr, 451 Mich.
470, 497; 548 NW2d 210 (1996). In Crampton v Dep't of State, 395 Mich. 347, 351; 235 NW2d
352 (1975), our Supreme Court stated:

       The United States Supreme Court has disqualified judges and decisionmakers
       without a showing of actual bias in situations where “experience teaches that the
       probability of actual bias on the part of the judge or decisionmaker is too high to
       be constitutionally tolerable.” Among the situations identified by the Court as
       presenting that risk are where the judge or decisionmaker

       (1) has a pecuniary interest in the outcome;

       (2) “has been the target of personal abuse or criticism from the party before him”;

       (3) is “enmeshed in [other] matters involving petitioner ...”; or

       (4) might have prejudged the case because of prior participation as an accuser,
       investigator, fact finder or initial decisionmaker. [(citations omitted)]

Judicial disqualification pursuant to the Due Process Clause is only constitutionally required in
the most extreme cases. Cain, 451 Mich. at 498.

        Plaintiff asserts that Judge Matthews paid more attention to defense counsel’s arguments
than his and allowed counsel to “hijack” arguments (Docket No. 336620). At an August 3, 2016
hearing, plaintiff spoke and was clearly heard by Judge Matthews. When plaintiff attempted to
inform Judge Matthews about other cases and issues, she simply guided him back to the issue at
hand. During a September 28, 2106 hearing Judge Matthews was extremely polite and helpful to
plaintiff. Plaintiff spoke at length and Judge Matthews listened attentively. Plaintiff has not
established that Judge Matthews responded to him in any way that was unprofessional.
Plaintiff’s complaint concerning Judge Warren relates to Judge Warren’s alleged refusal to allow
plaintiff to amend his complaint, which was previously addressed.

        Finally, under a separate section entitled “Conclusion and Relief Requested” plaintiff
asked that every order against him be voided, including those ordering sanctions against him
because his claims in the trial court were not frivolous. While that is the extent of any
“argument” challenging the award of sanctions against him, this Court nevertheless addresses
this argument.

        “A trial court's finding that an action is frivolous is reviewed for clear error.” Kitchen v
Kitchen, 465 Mich. 654, 661; 641 NW2d 245 (2002). We review the amount of sanctions
imposed by a trial court is reviewed for an abuse of discretion. BJ's & Sons Const Co, Inc v Van
Sickle, 266 Mich. App. 400, 410; 700 NW2d 432 (2005).

                                                  -9-
        Reviewing plaintiff’s complaints and amended complaints in these matters, the trial
courts could properly find that they were devoid of arguable legal merit. Plaintiff lost no
property or rights by virtue of the 2013 case. The only thing that happened to plaintiff is that the
trees on his property got trimmed around power lines and DTE maintained the ability to trim the
trees, ensuring the safety of the neighborhood and plaintiff. Plaintiff appealed that decision, and
this Court affirmed the trial court. He then applied for leave to appeal with the Supreme Court,
which denied his application, DTE v Constant, 498 Mich. App. 883; 869 NW2d 580 (2015), and
thereafter filed a petition for writ of certiorari with the United State Supreme Court, which was
also denied. Constant v DTE, 136 S. Ct. 1664; 194 L. Ed. 2d 776 (2016). Rather than accept that
the highest Court of our nation found no merit to his claims that DTE should have to pay him for
an easement over his property to maintain the power lines or should not have trimmed the trees
on his property around the power lines, plaintiff began a prolonged course of litigation in state
and federal courts against anyone involved in the 2013 case, including the trial judge. All of
these cases have resulted in dismissals and summary disposition rulings in favor of the
defendants.

        Plaintiff’s filings exhibit a belief that DTE, its employees and privies, the trial court
judge, the panel of judges who affirmed the lower court decision in the 2013 case, and a host of
others have gathered together to conspire against him and deprive him of the just compensation
allegedly due to him for the tree branches trimmed from his property and the easement over his
property to trim said trees. His pleadings in the trial court cases are often disjointed and irate and
sometimes border incoherent. In a response to defendant Hammond’s motion for summary
disposition, for example (Docket No. 336489), plaintiff stated:

       Defendant Hammond did not seek the consent of the Gods, acknowledged in the
       opening statements of the Michigan Constitution as the Authority for the State's
       existence, for their consent to mess with me in trying to take the little that this
       same Michigan God had granted to me in life, which includes property easements
       rights over my property, my freedom on my property, my Good name, image, and
       reputation, and the base of my approvability by prospective employers and
       creditors, by means of fraud, deception, false pretense, fraudulent
       misrepresentations, and malicious prosecution in a Michigan court of Justice, of
       all sacred places. . . . Hammond implicitly separated me, from other living things
       that share and help complete my existence, the trees on my property. And I am
       angry and bitter to the core more than the German Fuhrer held over 80+ years
       ago, but I am not violent like the Fuhrer.

Defendant also sent a letter to defense counsel on June 6, 2016, stating that he was “strongly
convinced that you are left with no options than to hire a contract killer to kill me, and silence the
greatest evidence against you all, and your infidelity in this matter, me” and that he had notified
family in Africa and America of the situation “so they will know who to point law enforcement
to, to seek justice against, if anything happens to me mortally, in the course of these
proceedings.” Defendants have been forced to defend against actions against them that have no
basis in law and are unsupported by evidence and during those proceedings, have further been


                                                -10-
forced to respond to a litany of meritless motions and to attempt to decipher the often off-topic
and peculiar pleadings and correspondences from plaintiff.

        Despite the fact that plaintiff has already consumed extensive judicial time and resources
(requesting and receiving fee waivers in almost all cases) on his meritless and frivolous claims,
this Court has patiently and carefully scrutinized every aspect of his claims on appeal to
determine whether there is a scintilla of merit in any of them. Finding none, we affirm the trial
court rulings in all cases. We further find that, given the substantial history in these cases and all
related cases, plaintiff’s appeals are vexatious in nature, taken without any reasonable basis for
belief that there was a meritorious issue to be determined on appeal. We therefore remand each
of these cases to the trial courts for a determination of actual damages and expenses incurred,
including reasonable attorney fees, to be awarded to each defendant as a result of the vexatious
appeals.2

       Affirmed. We remand each case to its respective trial court pursuant to MCR
7.216(C)(2) for a determination of actual damages. We do not retain jurisdiction.



                                                              /s/ Karen M. Fort Hood
                                                              /s/ Deborah A. Servitto
                                                              /s/ Jane M. Beckering




2
  This Court has no doubt that it, too, will be accused of bias, prejudice, and bigotry against
plaintiff as have most, if not all, of the judges who have rendered opinions in any case dealing
with plaintiff.


                                                -11-